NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



FLORIDA CITIZENS ALLIANCE, INC.,            )
a Florida not for profit corporation,       )
DOUGLAS LEWIS, BRANTLEY                     )
OAKEY, and ERIC KONUK,                      )
                                            )
              Appellants,                   )
                                            )
v.                                          )   Case No. 2D17-2916
                                            )
THE SCHOOL BOARD OF COLLIER                 )
COUNTY,                                     )
                                            )
              Appellee.                     )
                                            )

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Brantley Oakey, Naples; and Steven J.
Bracci of Steven J. Bracci, P.A., Naples
for Appellants.

Christopher D. Donovan and James D.
Fox of Roetzel & Andress, LPA, Naples,
for Appellee.


PER CURIAM.

              Dismissed as moot. See Lund v. Dep't of Health, 708 So. 2d 645, 646

(Fla. 1st DCA 1998) ("The general rule in Florida is that a case on appeal becomes

moot when a change in circumstances occurs before an appellate court's decision,
thereby making it impossible for the court to provide effectual relief."); see also Freni v.

Collier County, 573 So. 2d 1054, 1054 (Fla. 2d DCA 1991) ("The appellants sought to

enjoin a referendum scheduled to be held on the issue of whether the Board of County

Commissioners . . . should levy a tourist development tax . . . . [T]he trial court denied

the appellants' motion for a temporary injunction [and t]his appeal ensued . . . . The

referendum was held as scheduled . . . and resulted in a favorable vote. Therefore, the

issue of whether the court erred in denying the motion for temporary injunction is

moot.").

              Dismissed.


SILBERMAN, SLEET, and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -2-